Porter, J.
delivered the opinion of the court. The plaintiff claims wages due her as a teacher of the piano and music, in her father's school, for thirteen months previous to his failure, and prays that her claim may be a privileged one.
The parish judge ordered that she should be placed on the bilan as a creditor, for the sum of $72O, but refused to direct it to be paid in preference to other claims.
The plaintiff appealed.
The question of law in this case, has been settled in that of Lauran vs. Hotz, vol. 1, 140. A person in the situation of the plaintiff, does not come within the meaning of the expression, gens de service. Civ. Code, 468 art. 68.
*653East'n District.
June, 1824.
Moreau & Quemper for the plaintiff, Grymes & Canonge for the defendant.
The question of fact, has been decided by the judge a quo, and there does not appear any thing on record, to induce us to depart from a rule well settled in this court, that the decision of that of the first instance, always prevails on questions of fact, unless manifestly erroneous.
It is therefore ordered, adjudged and decreed, that the judgment of the parish court be affirmed with costs.